Title: Richard Rush to James Monroe, 28 August 1814
From: Rush, Richard
To: Monroe, James


        
          
            Dear sir.
            Sunday evening—Aug. 28. 1814
          
          The more I have reflected upon the subject of a proclamation, in the more important lights does the immediate necessity for it strike me, and I have sketched and enclose you a few thoughts to look at.
          After an event so very marked in our public affairs and destined to be always prominent in our national history, I think some very marked notice should be taken of it, without, perhaps, too nice a regard to official forms.
          We should be prompt to tell of the act ourselves and in our own way, without holding back as if from shame, and suffering our enemies alone to emblazon it with nothing but their own malicious comments.
          The very dating of it so soon again from Washington would be useful as showing a prompt repossession, and leaving less room thereby for opinions to grow up about changing the seat of government.
          Such a proclamation should reach Europe cotemporaneously with the account of the entry of the capital, thereby at once repelling the idea, so prevalent there, that it carries with it the reduction of the country.
          Holding a high and manly tone, it could not fail to help on the patriotism of the nation, and certainly to rally the spirits of our friends.
          At this moment, too, as little could it fail to be of service in the city, district and immediate vicinity.
          There is another view of the subject which I do not readily see how we are to get over. How else shall the nation receive any official account of the event? In no other way unless Winder, as the commanding general, makes up an official dispatch for the war department: Now this, to take no other views of the matter on an occasion so peculiar and momentous, would be a little awkward considering the well known fact that the secretary

of war himself was on the field and near the person of Winder, during the battle.
          In that, it is a most serious event in our affairs, and demands, I think, some immediate and distinctive notice from the government to the whole nation, which might serve to inform, to balm, and to rouse. I can think of no mode so feasible so good and so prompt, as an executive proclamation, or voluntary state paper if yo⟨u⟩ will under any form, but put forth by the President (who also himself witnessed the scene) to the whole union. Most sincerely and respectfully yours
          
            R. Rush.
          
        
        
          [Enclosure]
          A proclamation to be issued by the President, not to the district, or city; but the nation at large.
          To state, that the enemy, by a sudden incursion with a considerable land force, have succeeded in invading the capital of the nation defended at the moment by militia troops less numerous than their own. That their possession of it was but for a few hours, long enough however to aim at, and in part to effect, the destruction of the public archives together with the edifices in which they were deposited, thereby, against the usages of civilized warfare; wantonly overturning monuments of taste and the arts that were in nowise connected with military annoyance. That a spirit thus vindictive while it awakens indignation is calculated also to excite just apprehensions that other parts of the country may be assailed in the same spirit by the same foe. That considerations such as these make the most powerful appeals to the patriotism and firmness of a free people proud of their rights and who possess the most abundant means to defend them. That powerful as the enemy may be, now left with his undivided force to be used against us, his power can be of no avail when met by those efforts and trials due to the just causes for which the nation was driven to war, to the just modes by which alone it has waged it, and to the continued desire it has never ceased to manifest for the return of honorable peace. That, however, the employment of means within the power of government, for preventing or punishing future ravages, could be but partially effective unless seconded, or anticipated, by the spontaneous efforts and sacrifices of the people themselves whose dearest interests were at stake. That to this effect, and under a full impression of impending dangers, (which might yet soon be averted if the enemy meet our plans of peace in a spirit of reciprocal justice) voluntary associations amongst citizens living at or near points exposed to attack were recommended to be promptly and vigorously taken, for improvement in the use of arms and to cherish sentiments of zeal and fidelity to the public cause &c. &c.
          That the public authorities would not be wanting on their part &c. &.
          
          These to be the leading ideas, differently and better embodied. The whole to be exhortatory, intended and calculated to animate not depress under a view of our dangers.
        
      